UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6400


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA FREDERICK DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:16-cr-00381-RMG-1)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Frederick Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Frederick Davis appeals the district court’s orders denying his motion for

declaratory judgment and denying his Fed. R. Civ. P. 60(b) motion for relief from

judgment. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Davis, No. 2:16-cr-

00381-RMG-1 (D.S.C. Feb. 5, 2020; Mar. 11, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2